DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on October 27, 2021 has been entered. Claims 62-64, and 67-81 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on September 1, 2021.

Response to Arguments
Applicant’s arguments see page 10, filed October 27, 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments see pages 9-12, filed October 27, 2021, with respect to the 35 U.S.C. 103 rejections of claims 62-81 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.





Allowable Subject Matter

Claims 62-64 and 67-81 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 62, none of the cited prior art alone or in combination provides motivation to teach “wherein synthesizing the intermediary content item includes: generating a set of bounded objectives for a synthesized reality (SR) agent that corresponds to the action-performing element in the first and second content items by providing the end state of the first content item and the initial state of the second content item to an emergent content engine, wherein the set of bounded objectives are bounded by the end state of the first content item and the initial state of the second content item, generating a set of actions for the SR agent by providing the set of bounded objectives to an SR agent engine, wherein a first action in the set of actions matches the first action that the action-performing element performs towards the end of the first time duration and a last action Amendment-2-Atty. Docket No.: 27753-50229US1App. No.: 17/267,985in the set of actions matches the second action that the action-performing element performs towards the beginning of the second time duration, and rendering the intermediary emergent content item for display, wherein the SR agent performs the set of actions in the intermediary content item” as the references only teach use of synthesized reality agent that performs actions in different content items possessing bounded objectives for each item wherein a determination of the matching items its performed during a given time interval for rendering the intermediate content item via the synthesized reality agent in conjunction with the remaining limitations of claim 62, for the purpose of allowing the user to view how a scene progresses between individual content items.

In regards to independent claims 79 and 81, these claims recite limitations similar in scope to that of claim 62, and thus the claim are allowed under the same rationale as provided above.
In regards to dependent claims 63, 64, 67-78, and 80, these claims depend from allowed base claims 62 and 79, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2007/0174774 A1– Reference is of particular relevance to the application as it discloses a method and system for providing browser-based clip manipulation where the clip may be a video clip and an editing function is presented as a visual element as a part of a video timeline. 
US 2001/0043218 A1– Reference is of particular relevance to the application as it discloses a hierarchical movie is provided that contains one or more embedded movies containing zero or more media sequences that should 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619